Citation Nr: 1048104	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-16 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial rating for service-connected 
posttraumatic stress disorder (PTSD), evaluated as 30 percent 
disabling prior to December 2, 2009 and as 50 percent disabling 
thereafter.  


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to January 
2006.  

This matter is before the Board of Veterans' Appeals (Board) from 
a December 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran also formally appealed the issue 
of entitlement to service connection for chronic pain.  However, 
in a January 2010 rating decision, the RO granted service 
connection for intercostal neuralgia, claimed as chronic pain.  
As this issue has been granted in full, the Board will not 
further discuss it.  


FINDINGS OF FACT

1.  The evidence of record shows that, prior to December 2, 2009, 
the Veteran's PTSD caused hypervigilance; flashbacks, sleep 
difficulties; social impairment; anxiety; intrusive thoughts; 
irritability; outbursts of anger; and depression.  

2.  The evidence of record shows that, from December 2, 2009, the 
Veteran's PTSD caused hypervigilance; paranoia, auditory 
hallucinations; anxiety; reduced social interaction; memory and 
concentration difficulties; outbursts of anger; and employment 
difficulties.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD for 
the appeal period prior to December 2, 2009, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2010).    

2.  The criteria for an initial rating of 70 percent for PTSD for 
the appeal period after December 2, 2009, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2010).    





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veteran s 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran  status; (2) existence of a disability; (3) a 
connection between the Veteran 's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO originally provided VCAA notice to the Veteran in 
correspondence dated in February 2006.  In that letter, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The RO 
advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because an initial evaluation and effective date has been 
assigned with regard to the issue on appeal, VA's duty to notify 
in this case has been satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's service treatment records, VA medical center (VAMC) 
records, and provided VA examinations in November 2006 and 
December 2009.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are adequate for rating purposes, as they provide 
thorough assessments of the severity of the Veteran's PTSD.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination for the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.  


Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When the initial evaluation is at issue, the 
Board must assess the entire period since the original claim was 
filed.  See Fenderson v. West, 12 Vet. App. 119 (1999).  When the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126.

The Veteran's PTSD is presently assigned a 30 percent rating 
prior to December 2, 2009 and a 50 percent rating thereafter 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is rated 
pursuant to the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.  

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130. 

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  
   
A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall level 
of functioning.  The GAF Scale is to be rated with respect only 
to psychological, social, and occupational functioning.  
Diagnostic and Statistical Manual or Mental Disorders, Fourth 
Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with 
the higher numbers representing higher levels of functioning.  

Scores from 61-70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Scores 
from 51-60 reflect some moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with peers or co-workers).  
	
When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

In a December 2006 rating decision, the RO granted service 
connection and a 30 percent rating for PTSD, effective January 
21, 2006, the day after his military separation.  In January 
2010, the RO granted an increased rating of 50 percent from 
December 2, 2009, the date of the Veteran's most recent VA 
examination.  Evidence pertaining to the severity of the 
Veteran's PTSD includes VAMC treatment records, the reports of 
two VA examinations and lay statements by the Veteran.  Having 
reviewed this evidence, the Board finds that the symptoms 
associated with the Veteran's PTSD meet the criteria for a 50 
percent rating prior to December 2, 2009 and a 70 percent rating 
thereafter.  

VAMC records show that, in February 2006, the Veteran's GAF score 
was 55.  The Veteran complained of nightmares, an exaggerated 
startle response, flashbacks and depression.  In a June 2006 VAMC 
psychiatry medication management note, the Veteran reported 
avoiding people, irritability, anger and nightmares.  His GAF 
score was 60.  In an October 2006 treatment note, the Veteran 
reported anxiety and memory difficulties after the traumatic 
event in service.  His GAF score was 60.  

During the November 2006 VA examination, the Veteran stated that 
he had been working for a delivery company since February of that 
year and was in the process of divorcing his wife of one year.  
He took three prescription medications to manage his PTSD.  
Symptomatology at that time included recurrent distressing 
thoughts or images related to traumatic war experiences in Iraq; 
recurrent nightmares; intrusive thoughts of traumatic experiences 
brought about by combat movies and fireworks; a feeling of 
detachment from others; avoidance of crowded places; a restricted 
range of affect; difficulty falling and maintaining sleep; 
irritability with outbursts of anger; difficulty concentrating; 
hypervigilance with an exaggerated startle response; and survivor 
guilt.  

The examiner noted that the Veteran appeared guarded, with fair 
eye contact, and it was somewhat difficult to keep him engaged.  
The examiner found the Veteran's affect to be constricted, 
irritable, appropriate and congruent with mood.  The examiner 
diagnosed chronic PTSD with a GAF score of 65.  He stated that 
the Veteran's symptoms would cause significant reduced 
productivity and interference with his ability to interact 
effectively and work efficiently.  

In a February 2007 VAMC treatment note, the Veteran reported 
depression, nightmares, intrusive memories and irritability.  He 
recently divorced his wife and reported a previous domestic 
violence incident.  VAMC treatment notes show that he required 
increased dosage of medication for depression in May 2007.  

During the December 2009 VA examination, the Veteran reported 
that he avoids large crowds.  Other symptomatology included 
exaggerated startle response; reduced social interactions and 
recreational activities; concentration difficulties; poor short-
term memory; anger management problems; flashbacks every day to 
every other day; sleep problem once to twice a week; no new 
friends since the military; problems motivating himself to get to 
work on time; at least five different jobs since his discharge; 
conflict with supervisors at work; concentration problems on the 
job; and verbal and physical outbursts at work.  He reported that 
he hears footsteps once a week.  He also reported feelings of 
paranoia.  The examiner determined that the Veteran's anxiety was 
probably part of his PTSD.  His auditory hallucinations and 
paranoid symptoms also appeared to be part of his PTSD, 
indicating severe symptoms of hypervigilance.  The examiner 
diagnosed moderate to severe PTSD, which reduced his social and 
occupational functioning to a moderate degree.  

By applying the Veteran's psychiatric symptomatology to the 
rating criteria noted above, the Board concludes that he is 
entitled to a 50 percent disability rating for the appeal period 
prior to December 2, 2009.  The description of the Veteran's 
symptoms prior to December 2, 2009 reasonably show that his PTSD 
results in occupational and social impairment with reduced 
reliability and productivity.  The clinical findings of record 
describe experiences, thoughts and emotions due to the Veteran's 
PTSD that interfere with his daily functioning and relationships 
with others.  Specifically, irritability with outbursts of anger, 
sleep difficulties, depression, hypervigilance, anxiety, 
intrusive thoughts, concentration problems, flashbacks and social 
isolation significantly affect the Veteran's ability to establish 
and maintain effective work and social relationships.  

Thus, in evaluating all of the evidence of record, the Board 
finds that the Veteran's symptoms more nearly approximate 
moderate to severe social and occupational impairment, or a 50 
percent disability rating, but no higher, for the portion of the 
appeal prior to December 2, 2009.  

The Board finds that the 50 percent rating currently assigned 
prior to December 2, 2009 is an accurate reflection of the 
severity of the Veteran's disability.  The majority of the 
symptoms required for a higher evaluation of 70 percent were 
neither complained of nor observed during this portion of the 
appeal, including suicidal ideation; obsessional rituals; 
illogical, obscure or irrelevant speech; near-continuous panic or 
depression affecting the ability to function; and spatial 
disorientation.  There was no evidence of psychotic symptoms, and 
in general the Veteran was well groomed and able to take care of 
himself physically.  The evidence also does not show spatial 
disorientation; the substantial weight of the evidence shows that 
he was alert and oriented in all spheres.  While his ability to 
establish new social contacts was diminished, he reported an 
ability to maintain effective relationships he established prior 
to the military.  Such findings are consistent with the rating 
criteria required for a 50 percent evaluation and do not 
approximate the criteria required for assignment of a 70 percent 
or higher evaluation.  

The results of the December 2, 2009 examination, however, showed 
a marked increase in PTSD symptomatology.  By applying this 
symptomatology to the rating criteria, the Board concludes that 
he is entitled to a 70 percent disability rating for PTSD from 
December 2, 2009.  The description of his symptoms during the 
December 2009 VA examination reasonably shows that his PTSD 
results in occupational and social impairment with deficiencies 
in most areas.  The clinical findings of record describe 
experiences, thoughts and emotions due to the Veteran's PTSD that 
interfere in his daily occupational and social functioning.  
Specifically, there is evidence of increased anxiety and 
hypervigilance, a possible deterioration in appearance and 
hygiene, reduced social interactions, cognitive impairment 
including memory and concentration difficulties, severe 
occupational impairment resulting in a high rate of job change, 
difficulties with punctuality, and physical and verbal outbursts 
of anger on the job.  Significantly, the Veteran's symptoms 
included paranoia and auditory hallucinations, which the VA 
examiner attributed to hypervigilance associated with PTSD.  

Thus, in evaluating all of the evidence of record, the Board 
finds that the Veteran's symptoms after December 2, 2009 more 
nearly approximate occupational and social impairment with 
deficiencies in most areas, or a 70 percent disability rating, 
but no higher.  

Most symptoms required for a higher evaluation of 100 percent are 
not found in the record, including gross impairment in thought 
process or communication; grossly inappropriate behavior; 
persistent danger of hurting self or others; disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  While the December 2009 VA examiner 
noted that the Veteran's clothing and hands were dirty, this was 
consistent with his occupation in automotive repair and not of an 
intermittent inability to perform activities of daily living.  
While the Veteran complained of memory loss, it was not so severe 
as to prevent remembering names of close relatives or his own 
name.  The only symptom consistent with a 100 percent rating is 
the Veteran's persistent auditory hallucinations, but the Board 
finds that this symptom, on its own, is not sufficient to meet 
the criteria required for a 100 percent rating.               

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  Id.  In cases where either a 
claimant or the evidence of record suggests that a schedular 
rating may be inadequate, the Board must specifically adjudicate 
the issue of whether referral for an extraschedular rating as 
outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

As discussed above, the Veteran's PTSD has caused some 
occupational impairment, but the currently assigned 50 and 70 
percent ratings more than adequately address the Veteran's 
disability level and symptomatology.  The Veteran's disorder has 
not rendered impracticable the application of the regular 
schedular standards.  See Id., see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); and Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  The Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extraschedular evaluation.  Id.   


ORDER

1.  Entitlement to an increased rating of 50 percent for PTSD, 
prior to December 2, 2009, is granted.  

2.  Entitlement to an increased rating of 70 percent for PTSD, 
from December 2, 2009, is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


